Citation Nr: 0737166	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from April 1944 to November 1945, and who died 
in November 2002.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was before the 
Board in July 2005 when it was remanded for additional 
development.  The Veterans Law Judge who sought additional 
development in July 2005 has retired, and the case has been 
reassigned to the undersigned.


The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The RO issued VCAA notification 
letters in December 2002 and January 2004; the AMC issued a 
VCAA notification letter in July 2005.  

Recently, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice for dependency and indemnity 
compensation (DIC) claims must also include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected claim; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The VCAA notification letters issued to 
the appellant do not comply with requirements under Hupp 
(which, notably, was decided after the RO and AMC completed 
their actions in the present case); specifically, the 
previously service-connected condition(s), if any, must be 
identified, and an explanation about the evidence and 
information required to substantiate a DIC claim based on 
that condition must follow.  

In addition, in a September 2007 informal hearing 
presentation, the appellant's representative contends the 
appellant was not afforded adequate opportunity to properly 
develop her claim, as ordered by the Board's remand.  A 
letter from the AMC dated in July 2005 advised the appellant 
she could submit medical records and/or submit authorizations 
and releases for the RO to obtain written opinions from the 
veteran's health care giver(s).  The appellant's 
representative argues the appellant never received the July 
2005 correspondence as, during this time period, she was in 
the process of moving.  This allegation is corroborated to 
some extent by a change of address form filed with the RO in 
August 2005.  The representative's argument is reasonably 
interpreted as a motion of good cause for an extension of 
time for, and assistance with, evidentiary development.  As 
the explanation provided is not implausible, the undersigned 
finds it appropriate to grant the appellant additional 
opportunity (and any indicated assistance) to present 
evidence supporting the allegation that service connected 
disability contributed to cause the veteran's death.  
Notably, the RO has secured a medical advisory opinion in 
this matter; a further medical opinion would only be 
necessary if additional evidence submitted challenged that 
opinion.  The appellant and her representative are advised 
that while VA may assist with development for private medical 
records/opinions, ultimately it is her responsibility that 
such evidence is secured.  See 38 C.F.R. § 3.159(e).  

Regarding instructions in the previous remand by the Board 
cited by the appellant's representative as not completed, it 
is noteworthy that 38 U.S.C.A. § 1103 (which applies in the 
instant case) prohibits claims of service connection based on 
the veteran's use of tobacco products.  While there is a 
vague reference (in the prior remand and the representative's 
arguments) to exceptions to the statutory provisions, there 
is no citation to the "exceptions to the rule".  In light 
of the statutory prohibition, any further development in this 
regard would be pointless.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), holding that VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
effective date of an award.  Here, the appellant was not 
notified of the criteria for establishing an effective date 
of an award.  This notice deficiency should also be addressed 
on remand.

Accordingly, the case is REMANDED for the following:

1.  The RO must send the appellant a 
letter at her current address providing 
her the notice required under Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), 
specifically identifying the veteran's 
service connected disabilities at the time 
of his death and providing an explanation 
of the evidence and information required 
to substantiate a DIC claim based on such 
disabilities, as well as an explanation of 
the evidence and information required to 
substantiate a DIC claim based on any 
conditions not yet service-connected.  The 
RO must also provide notice regarding the 
effective date of any award as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).

2.  The appellant should be afforded the 
opportunity to submit additional evidence 
substantiating her claim.  The RO should 
assist her in this matter by securing any 
private records for which she provides 
releases.  If any records identified 
cannot be secured, the appellant should be 
so advised, and also advised that it is 
ultimately her responsibility to ensure 
that private records are received.  

3.  If the results of the development 
ordered above suggest that any further 
development is necessary (e.g., another 
medical advisory opinion), the RO should 
arrange for such development.  Then the RO 
should then re-adjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

